Citation Nr: 0124603	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  01-01 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than May 2, 1996, 
for a total disability evaluation based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel
INTRODUCTION

The veteran had active military service from July 1947 to 
August 1951 and from September 1951 to September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  The veteran testified before the undersigned 
member of the Board at a hearing held in Washington, DC, in 
August 2001.  A transcript of that hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1.  Prior to May 2, 1996, no formal or informal claim for a 
total disability evaluation based upon individual 
unemployability due to service-connected disabilities was 
received by VA.

2.  The veteran did not become unemployable due to service-
connected disabilities during the one year period prior to 
May 2, 1996.


CONCLUSION OF LAW

The criteria for an effective date prior to May 2, 1996, for 
a total rating based on unemployability due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 
3.157, 3.340, 3.341, 3.400, 4.16 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal , the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the veteran's claim, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal and that all 
information and evidence pertinent to this claim have been 
obtained.  Therefore, the veteran will not be prejudiced as a 
result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim in 
light of the regulations implementing the VCAA.  A remand for 
RO consideration of the claim in light of the implementing 
regulations would serve only to delay resolution of the 
veteran's appeal with no benefit flowing to the veteran.  
Accordingly, the Board will address the merits of the 
veteran's appeal.
I.  Factual Background

By a rating action dated in August 1958, the RO assigned a 50 
percent disability evaluation for a massive keloid scar of 
the neck, after granting service connection for that 
disability.  Service connection was also granted for keloid 
scars of the right shoulder, abdomen, and right thigh.  A 
noncompensable disability evaluation was assigned.  The 
combined disability evaluation was 50 percent.

In September 1988, the veteran filed a claim for increased 
evaluations for his service-connected disabilities.  He made 
no reference to his employment status.  However, during the 
course of a May 1989 VA examination, he reported that he had 
"retired" from the civil service.  He also indicated that 
he was 59 years old.

As part of his appeal of a September 1989 rating decision 
that continued the disability evaluations assigned to his 
keloid scars, the veteran was afforded a personal hearing 
before the RO in February 1990.  He asserted that higher 
disability evaluations were warranted for his service-
connected scars.  He said the scars interfered with every 
aspect of his life.  He recognized that he was receiving the 
maximum disability evaluation for the keloid scar on his 
neck.  Nevertheless, he asserted that the 50 percent rating 
did not adequately address the level of disability caused by 
the scar.  The veteran contended an extra-schedular 
evaluation should be assigned for his neck scar.

By a rating action dated in September 1990, the 
noncompensable evaluation assigned keloid scars of the right 
shoulder, abdomen, and right thigh was increased to 10 
percent.  The 50 percent disability rating assigned for the 
keloid scar of the neck was continued.  The veteran's 
combined disability rating was 60 percent.

In a letter dated in December 1990, the veteran expressed his 
continued frustration with the ratings assigned his service-
connected scars.  He said his scars were extremely 
debilitating.  He said that when he got out of service in 
1954, he was unable to get a decent job because of his 
disfiguring facials scars.  He stated he wanted to be an 
airline pilot, but that his career counselor advised him to 
seek a less public job.  He indicated that he studied to 
become an aircraft mechanic.  The veteran reported that he 
experienced difficulty in finding a job but was able to 
obtain a job with the Air Force due to his veteran's 
preference.

The veteran was afforded a personal hearing before the Board 
in June 1991.  His employment status was not discussed.  
There was also no discussion with regard to how the veteran's 
service-connected disabilities affected his ability to work.

In September 1991, the RO assigned separate compensable 
disability evaluations for keloid scars of the right 
shoulder, right thigh, abdomen, and left arm.  He was also 
assigned a 20 percent disability evaluation for loss of range 
of motion of the cervical spine, after service connection was 
granted for this disability.  His combined disability 
evaluation was 70 percent, effective from October 1988.  This 
decision implemented the holdings of an August 1991 Board 
decision.

The veteran was afforded a VA general medical examination in 
September 1993.  He complained of increased lethargy due to 
diabetes mellitus.  He also indicated that he had dental and 
prostate problems.  He reported that he had been working as a 
real estate agent since 1989.  He said his monthly wage was 
based on commission.

By a rating action dated in March 1994, service connection 
for contracture and malocclusion of the right jaw was 
granted.  A 30 percent disability evaluation was assigned.  
The veteran's combined disability evaluation was increased to 
80 percent, effective from October 1991.

The veteran was afforded a personal hearing before the RO in 
March 1995.  He maintained that his service-connected 
disabilities adversely impacted all aspects of his day-to-day 
life.  He described his scars as being embarrassing.  He made 
no reference to whether he was working.  However, during the 
course of a personal hearing on May 2, 1996, the veteran 
indicated that he had not had consistent employment since he 
retired from his civilian position with the Air Force in 
1989.  He contended that his disabilities led to his 
retirement.  He said he tried to sell real estate after his 
retirement, but that he had been unsuccessful.  He believed 
his disfiguring facial scars interfered with his ability to 
obtain clients.  He stated that some people were repulsed by 
the scars.  

In March 1997, the veteran was granted service connection for 
limitation of motion of the right shoulder.  A 20 percent 
disability evaluation was assigned, effective from October 
1991.  The veteran was assigned separate compensable 
disability evaluations for a keloid scars of the right armpit 
and pubic area, after service connection was granted for 
those disabilities.  No decision was made with regard to 
whether a total disability evaluation based upon individual 
unemployability was warranted.

A report of an April 1997 Occupational Medicine Consultation 
was associated with the claims folder.  The veteran was noted 
to be retired from the Naval Research Laboratory, and 
currently selling real estate on a part-time basis.  

In February 2000, the veteran filed a claim for a total 
disability evaluation based upon individual unemployability.  
He reported that he had not worked full-time since January 
1989.  He said his service-connected disabilities had 
prevented him from working.  He stated he had worked as a 
Safety Officer for the Naval Research Laboratory.  The 
veteran indicated that he had not had any income for the past 
12 months.  He said he had tried to work as a self-employed 
real estate agent.  He reported that he had not sold a house 
since 1996.  He asserted that his facial disfigurement had 
prevented him from becoming a successful real estate agent.

The veteran was granted a total disability evaluation based 
upon individual unemployability in the February 2000 rating 
decision on appeal.  Observing that the veteran had indicated 
at his May 2, 1996, personal hearing that his service-
connected disabilities prevented him from working, the RO 
determined that the veteran should have been sent the 
necessary developmental correspondence for consideration of 
entitlement to a total disability evaluation based upon 
individual unemployability.  The failure to do so was held to 
be clearly and unmistakably erroneous.  As such, the award of 
the total disability evaluation based upon individual 
unemployability was made effective from May 2, 1996.

In August 2001, the veteran was afforded a personal hearing 
before the undersigned.  He asserted that the his total 
disability evaluation based upon individual unemployability 
should be effective from January 1989.  He reported that he 
retired at that time because of his disabilities.  He said 
the evidence of record at that time clearly established that 
his service-connected disabilities prevented him from 
obtaining or maintaining gainful employment.  He maintained 
that he reported this fact during his May 1989 VA 
examination.  The veteran stated that he specifically told 
the examining physician that he had left his job because his 
disabilities prevented him from working.  He later 
acknowledged that his retirement in 1989 had been a non-
disability retirement.  However, he argued that he would have 
continued to work if it were not for his service-connected 
disabilities.  The veteran discussed how he tried to work as 
a real estate agent subsequent to 1989.  He said his attempt 
to earn an income as a real estate agent was unsuccessful.  
He also recalled that he discussed his unemployability with 
his representative in 1989.  He said he believed that a claim 
for total disability evaluation based upon individual 
unemployability had been filed at that time.  The veteran 
also stated that he had mentioned his inability to work at 
his March 1995 personal hearing.  

II.  Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341,  4.16 (2000).

38 U.S.C.A. § 5110(a) provides as follows: "Unless 
specifically provided otherwise in this chapter, . . . a 
claim for increase[] of compensation . . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  Section 5110(b)(2) then "specifically 
provides otherwise" by stating as follows: "The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b); see also 38 C.F.R. § 3.400(o)(1), (2) (effective 
date of award of increased rating is earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date, otherwise, date of receipt of claim).

The VA administrative claims process recognizes formal and 
informal claims.  38 C.F.R. § 3.157(b)(1) provides that an 
informal claim for benefits "will" be initiated by a report 
of examination or hospitalization for previously established 
service-connected disabilities.  38 C.F.R. § 3.157(b)(1); see 
also Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) 
(holding VA medical examination report constituted an 
informal claim for a total disability evaluation based upon 
individual unemployability rating).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that if VA does 
not forward a formal application form to a claimant who has 
presented an informal claim under § 3.155(a), the one-year 
period for filing a formal application is not triggered, and 
the "informal claim must be accepted as the application for 
purposes of establishing the effective date under 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2)."  Quarles v. 
Derwinski, 3 Vet. App. 129, 137 (1992).

Further, in Norris v. West, 12 Vet. App. 413, 421-22 (1999), 
the Court held that when an RO is considering a rating 
increase claim from a claimant whose schedular rating meets 
the minimum criteria of section 4.16(a) and there is evidence 
of current service-connected unemployability in the 
claimant's claims file or under VA control, evaluation of 
that rating increase must also include an evaluation of a 
reasonably raised claim for a total disability evaluation 
based upon individual unemployability.  

As discussed above, the September 1991 RO rating decision 
granted the veteran separate compensable evaluations for 
multiple keloid scars and limitation of motion of the neck.  
His combined disability rating was increased to 70 percent, 
effective from October 1988.  Thus, from October 1988, the 
veteran met the minimum criteria of section 4.16(a).  The 
question therefore is whether evidence of the veteran's 
unemployability existed between October 1988 and May 2, 1996.  
In this regard, the report of the veteran's May 1989 VA 
examination indicates that he had retired from his civil 
service job in 1989.  There was no indication that the 
retirement was hastened by his service-connected 
disabilities.  Further, when he was examined in September 
1993, the veteran reported that he had been working as a real 
estate agent since 1989.  The veteran also made no reference 
to being unemployable at his February 1990 RO hearing, his 
June 1991 personal hearing before the Board, or his March 
1995 RO hearing.  

In other words, prior to May 2, 1996, there was no evidence 
of service-connected unemployability.  There was in fact 
evidence to the contrary.  A claim for total disability 
evaluation based upon individual unemployability under 38 
C.F.R. §§ 3.155(c) and 3.157(b) was not reasonably raised.  
Accordingly, the veteran's claim for an earlier effective 
date must be denied.

The Board notes that the veteran has indicated that he 
discussed the issue of unemployability with his 
representative prior to May 2, 1996.  He recalls that he told 
his representative that his disabilities had caused him to 
retire, and that the representative mentioned that he would 
file a claim for additional benefits.  While the Board by no 
means wishes to question the veracity of this statement, the 
fact remains that no informal or formal claim for this 
benefit was filed prior to May 2, 1996.  The evidence does 
not show and the veteran does not contend that he became 
unemployable due to service-connected disabilities during the 
one year period prior to May 2, 1996.  Therefore, an 
effective date prior to May 2, 1996, for the total rating 
based on individual unemployability is not in order.






ORDER

An effective date earlier than May 2, 1996, for a total 
disability evaluation based upon individual unemployability 
due to service-connected disabilities is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

